Citation Nr: 1215312	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  04-20 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a back disability.

3. Entitlement to service connection for pain and numbness of the bilateral lower extremities claimed either as secondary to a back disability or as peripheral neuropathies secondary to service-connected diabetes mellitus.

4. Entitlement to joint disabilities of the left hip, left knee, and left ankle.

5. Entitlement to service connection for glaucoma, as due to herbicide exposure or secondary to diabetes mellitus.

6. Entitlement to service connection for sleep apnea, to include as secondary to an acquired psychiatric disorder.

7. Entitlement to service connection for headaches, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

As an initial matter, the Board notes that present jurisdiction of the claims file is unclear. The Veteran informed VA in May 2011 that he had moved to Florida. Future action on the Veteran's claims must be routed through the correct RO.

The Veteran served on active duty from January 1969 to December 1970 and from September 1981 to April 1988. He had additional reserve service with the Army National Guard.

This matter was last before the Board of Veterans' Appeals (Board) in February 2010 on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. In October 2006, the RO issued a rating action denying entitlement to service connection for a psychiatric disorder, sleep apnea, headaches, joint disorders, a back disability, and pain and weakness of the bilateral lower extremities. A July 2007 rating decision denied entitlement to service connection for glaucoma.  In February 2010, the Board, in pertinent part, remanded these claims for additional development. 

Although the Veteran was scheduled to appear at a December 2009 hearing before the Board, he submitted a November 2009 written statement withdrawing his request for a hearing. The hearing request has been withdrawn. 38 C.F.R. § 20.702(e).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that the Veteran has not received legally adequate notice, evidence remains outstanding, certain medical opinions within the claims file require clarification, and an additional examination is warranted. The issues are remanded to the RO/AMC in compliance with VA's duty to assist. The AMC must determine which RO has current jurisdiction of the claims.

The claims file does not reflect the Veteran's entire service record. Although the record reflects treatment notes from his first term of active duty service, it contains only partial records from his second period of active duty service and no records from his reserve service with the Army National Guard. The RO must make additional attempts to obtain the Veteran's full service record. In accordance with Washington v. Nicholson, 19 Vet. App. 362 (2005) and 38 C.F.R. § 3.159(c)(2), VA must ensure that all available records are associated with the record. If determining -after making the appropriate inquiries- that some records are not available, the RO must advise the Veteran of the status of his records, issue a formal finding of unavailability, and advise him pursuant to 38 C.F.R. § 3.159(e) that alternative forms of evidence could be developed to substantiate his claims. Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992).

The Veterans Claims Assistance Act of 2000 (VCAA) further requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. In May 2011, the Veteran informed VA that he had moved to Florida and was receiving treatment from the VA medical center in Clermont, Florida. However, the last VA treatment records within the claims file were generated on August 31, 2011 from the New York files of the Veterans Health Information Systems and Technology Architecture (VISTA). Those records reflect that the Veteran was last treated on October 29, 2010, but he has reported more recent VA treatment in Florida. While this case is in remand status, the RO/AMC must gather his additional treatment records and associate them with the claims file.

When put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal. See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992). The Veteran has reported receiving treatment for his joints from a private physician in Florida, Dr. Gonzalez. He has also reported receiving private care while living in New York: the claims file reflects some letters from a private neurologist (Dr. Golzad) and from the Queens Vet Center, but does not contain a complete treatment record either from that physician or that facility; and the Veteran mailed VA an authorization for the release of his records from Mount Sinai Medical Center, but the claims file does not reflect any such records. 

The Veteran has also informed VA that he is in receipt of disability benefits from the Office of Personnel Management (OPM) and that he was released from his duties at the U.S. Postal Service due to his claimed acquired psychiatric disability. Although the claims file contains records from the Social Security Administration (SSA), it does not contain any records from the OPM or U.S. Postal Service. The RO/AMC must attempt to obtain pertinent employment and disability records. 

VA also is obligated to provide an examination when the record contains competent evidence that a claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McClendon v. Nicholson, 20 Vet. App. 79 (2006). Medical evidence reflects a current back disability and that the Veteran was diagnosed with, and treated for, a back disability during his second term of active duty service. During the course of that treatment, he informed physicians that he injured his back while serving in Vietnam and experienced symptoms since that injury. The Board finds that a VA examination is warranted to determine whether the Veteran's current back disability is etiologically related to either his first or second terms of active duty service.

The Veteran is claiming entitlement to service connection for a disability of the bilateral lower extremities. He contends that the disability is either secondary to his claimed back disability or to his service-connected diabetes. Although a February 2008 examination revealed no evidence of diabetic peripheral neuropathy, more than four (4) years have passed since that examination and, in that interim, the Veteran has alleged pain and numbness in his extremities. Another examination is warranted.

Pursuant to 38 C.F.R. § 3.327(a) (2011), a medical opinion or examination will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2011). Although the Veteran was afforded VA examinations in regard to his claims of entitlement to service connection for glaucoma and headaches, the resulting opinions are not adequate. 

Specifically, the report of the January 2005 VA neurological examination reflects the examiner's opinion that the Veteran's headache pre-existed his active duty service. However, the examiner did not address whether any such pre-existing headache disorder was aggravated, beyond a natural progression, by the Veteran's active duty service or address his contention that headaches are secondary to an acquired psychiatric disability. In regard to the claim for an eye disability, the August 2010 examiner opined that the Veteran did not experience any eye disability as the result of his service-connected diabetes mellitus. However, the examiner did not address the Veteran's contention that he experiences glaucoma as the direct result of exposure to herbicides (due to his service in Vietnam, the Veteran is presumed to have been exposed to herbicides, 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)). Clarifying opinions are necessary. See 38 C.F.R. § 4.2 (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.).  

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Determine which RO currently has jurisdiction over the Veteran's claims as a result of his relocation to Florida.

2. Gather any records of VA treatment occurring after October 29, 2010 - note that the Veteran has moved and reports receiving VA care in Clermont, Florida.

3. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, records generated by Dr. Gonzalez, Dr. Golzad, Queens Vet Center, and Mount Sinai Hospital and Medical Center. Associate any available records with the claims file. If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

4. Concurrent with the above, provide the Veteran with an authorization form for the release of any health records maintained by the U.S. Postal Service. Associate any available records with the claims file. If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

5. Take appropriate steps to obtain from the OPM copies of the evidence relied on in any decisions regarding the Veteran's eligibility for disability benefits. If the records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies of such documents in his possession.

6. Attempt to locate any available Army reserve treatment records by contacting the Department of the Army, ATTN: MNP, Building 25, New York Army National Guard, 1 Buffington Street, Watervliet, NY 12189-4000. Contact any other sources deemed appropriate. Request that all sources undertake searches for the Veteran's reserve records - particularly any periodic physical examinations and medical history questionnaires.

7. Make additional attempts to locate the Veteran's COMPLETE active duty service records, specifically from his second period of active duty. In accordance with Washington v. Nicholson, 19 Vet.App. 362 (2005) and 38 C.F.R. § 3.159(c)(2), if unable to locate these records through conventional channels, further inquiry must be made to the National Personnel Records Center (NPRC) and the National Archives in an attempt to retrieve any available records or to confirm their loss or destruction.

8. IF NO ADDITIONAL RECORDS CAN BE LOCATED, MAKE A FORMAL FINDING AS TO THEIR UNAVAILABILITY. As required by 38 C.F.R. § 3.159(e), inform the Veteran of the status of the records. Also advise him that alternative forms of evidence can be developed to substantiate the claims, including but not limited to "buddy certificates" and letters. Dixon, 3 Vet. App. at 263-264.

9. Subsequent to the above development, afford the Veteran an opportunity to attend VA orthopedic and neurological examinations at an appropriate location (NOTE that the Veteran has indicated that the Orlando VAMC is an appropriate location). The orthopedic examiner should determine whether he experiences a back disability that is likely due to his military service. The neurological examiner should determine whether he experiences any headaches, radiculopathies, or peripheral neuropathies that are likely due to his military service or any service-connected disabilities. All indicated tests or studies necessary for an accurate assessment must be conducted. The claims file and a copy of this remand must be available to the examiners for review. 

a. The examination reports must reflect review of pertinent material in the claims folder. The examiners MUST INDEPENDENTLY REVIEW THE RECORD FOR PERTINENT EVIDENCE, but their attentions are called to the evidence identified below:

i. In regard to the claim for a back disability: January 1969, December 1970, and August 1981 examinations and self reports of medical history; October 1986 treatment notes from Bayley Seton Hospital showing treatment for a back disability (address the x-ray result identifying a spina bifida deformity) and an associated November 1986 physical therapy note reflecting that the Veteran reported falling off a truck and injuring his back in Vietnam.

ii. In regard to the claim for pain and numbness of the bilateral lower extremities: a September 2005 VA treatment note diagnosing an L4 radiculopathy; and a February 2008 VA examination report observing no evidence of peripheral neuropathy. 

iii. In regard to the claim for headaches: a January 1969 self report of medical history completed at the time of enlistment showing complaint of frequent or severe headaches; self reports completed in December 1970, August 1981, and December 1985, reflecting no complaint of headaches; and the report of a January 2005 VA neurological examination.

b. The examiners must provide diagnoses of any pertinent current (occurring any time after the Veteran filed his May 2005 claim for service connection) disabilities and address the Veteran's contentions of continuity of symptomatology. 

c. The examiners must provide an opinion as to whether it is likely that the disabilities were aggravated or caused by any incident of the Veteran's military service:

i. The orthopedic examiner must provide an opinion as to whether the Veteran experiences a back disability as the direct result of his first term of active duty service, as the direct result of his second term of active duty service, or as aggravated by either or both periods of service. The examiner must also opine as to whether any current back disability could result in radiculopathy (the presence of any radiculopathy to be diagnostically confirmed by the neurological examiner); 

ii. The neurological examiner must:

1. Provide an opinion as to whether or not the Veteran experiences any radiculopathies or peripheral neuropathies and whether any such neurological disability is likely the result of a back disability and/or diabetes; and

2. Provide an opinion as to whether or not the Veteran experiences a headache disability that is likely the result of any in-service experience, likely results from an acquired psychiatric disorder (as alleged by the Veteran), or likely pre-existed his active duty service and was aggravated beyond a natural progression by either term of active duty service.

d. The examiners must identify and explain the medical basis or bases, with identification of pertinent evidence of record, for all opinions. They must clearly outline their rationales and provide discussions for the medical principles involved in any opinion expressed. If the requested medical opinions cannot be given, the examiners must state the reason(s) why.

10. Subsequently, return the Veteran's claims file to the August 2010 eye examiner pursuant to 38 C.F.R. § 4.2 for a clarifying opinion. If that examiner is not available, provide the claims file to another examiner of suitable background and experience to render the requested medical opinions. The following considerations will govern the review:

a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the review.

b. If the examiner determines that another examination is warranted, the RO must take appropriate steps to schedule the examination (if the examiner and the Veteran are located in different states and an examination is warranted, the claims file should be provided to another examiner of suitable background at the VAMC closest to the Veteran for the provision of the examination and requested opinion). 

c. After REVIEWING THE CLAIMS FILE, the examiner must provide a clarifying opinion. Specifically, the examiner must provide an opinion as to whether the Veteran experiences any eye disability that is likely the direct result of his presumed in-service exposure to herbicides. 

d. In rendering the above opinion, the examiner must complete an independent review of the claims file. 

e. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. 

f. All clinical findings must be reported in detail and correlated to a specific diagnosis.

11. Readjudicate the Veteran's claims. If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


